Case 2:20-cv-02955-DSF-KES Document 9 Filed 06/08/20 Page 1 of 1 Page ID #:162



  1
  2
  3                                                                 JS-6
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    GARY M. DAVIS,                           Case No. 2:20-cv-02955-DSF-KES
 12                 Petitioner,
 13          v.                                           JUDGMENT

 14    WARREN        L.   MONTGOMERY,
 15    Warden, et al.,
 16                 Respondents.
 17
 18
 19         Pursuant to the Court’s Order Accepting Report and Recommendation of the
 20   United States Magistrate Judge,
 21         IT IS ADJUDGED that the Petition is dismissed without prejudice.
 22
 23    Date: June 8, 2020                  ___________________________
                                           Dale S. Fischer
 24
                                           United States District Judge
 25
 26
 27
 28
